Citation Nr: 1422321	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an ulcer disability, claimed as a duodenal/colonic ulcer, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for bilateral vision impairment, to include as secondary to herbicide exposure.  

3.  Entitlement to an initial compensable evaluation for onychomycosis of the toenails.  

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1970, including service in the Republic of Vietnam from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying the claim of entitlement to service connection for a duodenal/colonic ulcer.  

The Veteran also appeals from a June 2008 rating decision which, in pertinent part, denied his claim for service connection for vision impairment.  He also appeals from a July 2009 Decision Review Officer (DRO) decision that granted service connection for PTSD and assigned an initial evaluation of 30 percent.  His claim of entitlement to service connection for onychomycosis of the toenails was also granted in that decision and an initial noncompensable rating was assigned.  

In a December 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for a duodenal/colonic ulcer.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2013, the Court granted a joint motion to remand this issue back to the Board for further evidentiary development.  The December 2012 Board decision also remanded the issues of entitlement to service connection for a vision disorder and entitlement to increased initial evaluations for PTSD and onychomycosis of the toenails.  

The Veteran testified before a DRO at an October 2008 hearing.  A hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of entitlement to service connection for a duodenal/colonic ulcer, to include as secondary to exposure to herbicides, this issue was denied by the Board in December 2012 because, among other reasons, there was no evidence of an ulcer disability until 2005 - nearly 35 years after service.  The Veteran had reported receiving treatment from a Dr. Wolfe for ulcers from 1990 to 1992.  However, VA never received a response from Dr. Wolfe upon contacting his office in September 2006.  As such, his claim was subsequently denied.  

However, as noted by the Court, when requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  A review of the claims file fails to reflect that VA ever made a follow-up request for these records.  As such, VA should again contact the office of Dr. Wolfe and request records of treatment for this Veteran for the time period he has alleged.  If the records are not received or a response that records do not exist is not received, at least one follow-up attempt to obtain these records should be made.  

As for the remainder of the issues on appeal, these were previously remanded by the Board in December 2012.  The claim of entitlement to service connection for a vision disorder was remanded so that records from the Michigan Eye Center, as identified by the Veteran in a July 2009 substantive appeal, could be obtained.  As for the issues of entitlement to higher evaluations for PTSD and onychomycosis of the toenails, these issues were remanded a Statement of the Case could be afforded to the Veteran.  

A review of the physical claims file and Virtual VA system reveals that no action has since been taken on the development requested by the Board in its December 2012 remand.  This is likely a result of the claims file having been before the Court.  In any event, the Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make additional attempts to obtain the records from Dr. Wolfe identified by the Veteran in July 2006.  The Veteran is advised that he may be required to complete a new authorization form to allow VA to obtain these records.  The RO/AMC must also contact the Veteran and afforded him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The RO/AMC must attempt to procure copies of all records which have not been previously obtained, to include those from the office of Dr. Wolfe.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO is unable to secure them, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  

2.  If it has not already done so, the RO/AMC should obtain the Veteran's private treatment records from the Michigan Eye Center as identified by the Veteran in a July 2009 substantive appeal.  The Veteran is advised that he may be required to complete a new authorization form to allow VA to obtain these records.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO is unable to secure them, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  

3.  The RO/AMC should issue a supplemental statement of the case as to the Veteran's claim for service connection for visual impairments, should the claim remain denied, before the claim is returned to the Board.  

4.  The RO/AMC should consider the claims for an increased rating for PTSD and onychomycosis of the toenails.  If either claim is not granted, a statement of the case shall be issued addressing that claim.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeals should be closed.  

5.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record for which a substantive appeal has been received.  If the issues remain denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



